Exhibit 5.1 OPINION OF FREDRIKSON& BYRON, P.A. FREDRIKSON & BYRON, P.A. 200 South Sixth Street, Suite 4000 Minneapolis, Minnesota 55402 Telephone: (612) 492-7000 Facsimile: (612) 492-7077 October 30, 2015 Bio-Techne Corporation 614 McKinley Place N.E. Minneapolis, MN 55413 Re: Registration Statement on Form S-8 Ladies and Gentlemen: We are acting as corporate counsel to Bio-Techne Corporation (the “Company”) in connection with the filing by the Company of a Registration Statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”) to register 800,000 additional shares (plus any additional as described in footnote (1) to the Calculation of Registration Fee table) of Common Stock, par value $0.01, of the Company, which we have been advised by the Company may be issued from time to time pursuant to the Bio-Techne Corporation Amended and Restated 2010 Equity Incentive Plan (the “Plan”). All such additional and any previously registered shares of such Common Stock to be issued pursuant to the Plan are referred to herein as the “Shares.” In acting as such counsel and for the purpose of rendering this opinion, we have reviewed copies of the following, as presented, and represented as being such, to us by the Company: (i) the Company’s Amended and Restated Articles of Incorporation, as amended; (ii) the Company’s Amended and Restated Bylaws; (iii) certain corporate resolutions adopted by the Board of Directors and shareholders of the Company pertaining to the approval of the Plan; (iv) the Plan; and (v) the Registration Statement. In our examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals and the conformity with the original of all documents submitted to us as copies thereof. Based on, and subject to, the foregoing and upon representations and information provided by the Company or its officers or directors, it is our opinion as of this date that, upon issuance and delivery of the Shares against receipt by the Company of the consideration for the Shares pursuant to the terms of the Plan, the Shares will be validly issued, fully paid and nonassessable. This opinion is limited to the laws of the State of Minnesota. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. In giving such consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, Fredrikson & Byron, P.A. By: /s/ Melodie Rose Melodie Rose, Vice President
